PER CURIAM.
This action was begun January 13, 1893, to recover $42,295, claimed by the plaintiff to be due him as assistant secretary of the dock department for salary at the rate of $2,500 pér year from February 1, 1876, to January 1, 1893, a period of 16 years and 11 months. August 2, 1873, the plaintiff was appointed assistant secretary of the dock department by the following resolution of the board of commissioners of that department:
“Resolved, that Louis A. Jackson be appointed, subject to the pleasure of the board, assistant secretary, vice William F. Whitney, promoted, at an annual salary of $2,500, to take effect August 4th.”
August 4, 1873, the plaintiff began sérvice under the resolution, and continued to discharge the duties of his position until February 1, 1876, when his employment ceased, pursuant to the following resolution and letter:
“January 14, 1876.
“Commissioner Dimoclc, chairman of the committee on organization, made a further report, stating that, in view of the limited extent of the work now being prosecuted by the department, it becomes necessary to reduce the clerical force, and recommended for adoption the following resolution: ‘Re*347solved, that Louis A. Jackson, assistant secretary, George W. Sterritt, assistant bookkeeper, and William F. Cosgrove, messenger, be, and they are hereby, suspended from further duty in the department from and after 31st inst.’
“January 14, 1876.
“Louis A. Jackson, Esq., Assistant Secretary—Sir: Pursuant to a resolution adopted at a meeting of the board governing this department, held this day, you are hereby suspended from further duty from and after 31st inst, the work of the department as at present carried on requiring a reduction of the force employed.
“Respectfully, Eugene T. Lynch, Secretary.”
In March, 1878, the plaintiff obtained a writ of certiorari on a petition verified by him, which contained, among other allegations, the following:
“That on or about the 15th day of January, 1876, a written notice from said board was delivered to your petitioner, notifying him that he had been removed from his position of record clerk, as aforesaid, said removal to take effect on the 1st of February, 1876; that your petitioner protested against his removal, and has ever since held himself ready and. frequently offered to perform the duties thereof; that your petitioner’s removal from his regular clerkship as aforesaid, as he is advised, was without justifiable cause, and Illegal and void, and in contravention of the provisions of an act to reorganize the local government of the city of New York, passed April 30, 1873.”
The writ issued upon this petition was dismissed.. The plaintiff was paid for his services up to February 1, 1876, since which time he has not been employed by the board.
The assistant secretary of the commissioners of docks is not a public officer. Consolidation Act, § 718; People v. Koch, 2 N. Y. St. Rep. 110; Meyers v. Mayor, etc., of New York, 69 Hun, 291, 23 N. Y. Supp. 484. The plaintiff, not being an officer, was subjecx to be discharged at the will of the commissioners. No particular form of words is necessary to effect a discharge. Any language that communicates to the employé that his services are no longer required is sufficient to effect his discharge. People v. Koch, supra; Meyers v. Mayor, etc., of New York, supra; Beach v. Mayor, etc., of New York (Sup.) 10 N. Y. Supp. 793; Wardlaw v. Mayor, etc., of New York, 137 N. Y. 194, 33 N. E. 140.
The judgment should be affirmed, with costs.